                           Case 1:20-cv-11960-RGS Document 1-1 Filed 10/30/20 Page 1 of 5




                                              Commonwealth of Massachusetts

             SUFFOLK, 55.                          ...::                                  TRIAL COURT.OF THE COMMONWEALTH
                                                       i...   ...                         SUPERIOR COURT. DEPARTMENT
                      -.
                                          .                             -.                CIVIL DOCKNO. 208401697H

              Jo.A. Israelson

             V.               -   -.




              Greyhound .Lines, Inc. DEFENDANT(S)

                                                                    SUMMONS




             You are being sued The Plaintiff(s) named above has started a lawsuit against you A copy of the
             -Plaintiff's Complaint filed against you is attached to this summons and the originS complaint has been
             filed in the Suffolk Superior Court. YOU MUST ACT.PROMPTLY TO PROTECT YOUR RIGHTS.

1;.      .
             You must respondto this lawsuit in wrilingwi bin 20 days. If you do not respond, the court may decide
             the case against you and award the Plaintiff everything asked for in the complaint You will also lose the
             opportunity to tell your side of the story You must respond to this lawsuit In writing even If you expect
             to resolve this matter with the Plaintiff If you need more time to respond, you may request an
             extension of time iii writingfrom the Court.       -       :    .       •.             :.                    .: ....  •.       .
                                                                                                                                                .   .


2            How to Respond To respond to this lawsuit, you must file a written response with the court and mail a
             copy to the Plaihtiffs Attorney (orthe Plaintiff, if unepresentèd).. You can dó this by:
             111ing your signed original responseivith the Cleric's Offlcefor Civil Busineu,      Suffolk Superior. Court
                                                                                                -.ThreePembertonSquare
                              -   (addressi     '1or- n, person,,•:a.un
                                          ), y ma;,    i          :AND               .
                                                                                                    .

                                                                                                 .Boston,- MA 02108.
                                                                                                         ..   .
                                                                                                                      .



         b. Delivering or mailing a copy of our response to th&Pláintlff's Attorney/Plaintiff at the fäilowing
            Sdres& 'Ch     arlotte E. Glinka E.                                  .           .      :.
                                                                                                     .

                       -Keches Law Group, P.C...A..Granite.Anue, Suite 400, Milton, MA 02186
3.   '      What to indudein your response. An "Answeris one type of response to a Complaint. Youi Answer .
             must state.whether you agree or disigree with the fact(s) alleged in each paragraph of the Complaint..
                                         -                      —                         --.                              -------              -   —         ..-        .- —

             Some defenses, called affirrnative.defenses,must be stated in your Answer or-you -rnay'loseyour right to
             use them in court If you have any claims against the Plaintiff (referred to as counterclaims) that are
             based on the same facts or transaction described in the Complaint then you must include those claims
             in your Answer.: Otherwise1 'ou-may lose your right to sue the Plaintiff about anything itláted to this                                         .


             lawsuk If you want to have. your case heard by a Jury, you must specifically request a jury trial in your
             Answer orin a written demaéid for a jury trial that yolimust send to theother side and file with the
             court no more than 10 days after sending your Answer You can also respond to a Complaint by filing a
             "Motiàntô DisMiss;" if y&i believe that the complaint islegailjinvaild or legallyinsufficient. AMotion
             to Disñ issniu bebasèd olyoneot the legal defidendesor. reasonslisted under Mass. R. Clv. P. 12: if
             ioihiifllini'Motion.to Dismiss1 you must ilsdcorviply with ihe filing procedures-for "Civil Mptions"
             described In therulesof.the Court In which thécpmnplaint wasfiled, available at
             www.mass.gov.c0urtWcase4ega1-resfrules of Court                                .
                                                                                                -
                                                                                                                  •          -       ..                              -
                                                                                                                                                    •            .




                                                                                                                                 A true copy Al
                       -                                            •            -                  :
                                                                                                                                        -               ftubj Sheds Suffolk un
                     Case 1:20-cv-11960-RGS Document 1-1 Filed 10/30/20 Page 2 of 5




                                                                        If you cannot get legal help, some basic
t       Legal Assistanm You may wish to get legal help from a lawyer.
                                                          is available at www.mass.gov/couit/selfhelp.
        information for people who represent themselves
                                                                                k at the t0pof this'noflce is the.
5.      Requited information on all filings: IN "civildoEket number aiipearin
                                                     appear on the front of your Answer or Motion to Dismiss:
    .
        case number assigAed.to this the and must
        You should refer to yourself as the ?Dfendant.°

                                                                     September 28            2020.
        Witness Hon. Judith Fabrkant, Chiefiustice on



        Mi tel ep lYâiiovan
        Clerk-Magistrate

                                                                                                             should be indicated on the
        Note: The number assigned to the Complaint by the Clerk-Maglstzate at the beginning of the lawsuit
        summons before It 1p served on the Defendant




                                              PROOF OF SERVICE OF PROCESS


                I hereby certify that on                                ZQ_, I served a copy of this summons,
                                                                                       In this summons, in the.
        together with a copy of the complaint in this. action, on the defendant named
        following manner (See Mass. R. Civ. P. 4 (d)(i-s)):




        Dated:                        -           , 20_                   Signature:




        N.B. TO PROCESS SERVER:

                                                                                    BOX -BOTH
               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS
                                                                         ON THE  DEFENDA NT.
        ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED
 Case 1:20-cv-11960-RGS Document 1-1 Filed 10/30/20 Page 3 of 5




                             COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                            SUPERIOR COURT DEPARTMENT
                                                        CIVIL ACTION NO.

JO A. ISRAELSON,
       Plaintiff                         )                            RECEIVED
V.
                                                             -               JUL 2 1 2020
GREYHOUND UNES, INC.,                    )
     Defendant                           )                         MItIIAEL. JQSEPH DONOVAN
                                  COMPLAINTAIIDJURY CIIM

                                        :PART and-FACTS,

     The plaintiff, Jo A. lsraelson, is an individual residing in Union Bridge, Maryland.

     The defendant, Greyhound Lines, Inc., is a foreign corporation duly organized and existing
     under the laws of the State of Delaware with a principal place of business at600 Vine Street
     in Cincinnati, Ohio.

     At all material times, the defendant was licensed to do business in the Commonwealth of
     Massachusetts.

     At all materials tithes, the defendant operated a passenger bus service which provided
     service to passengers in the Commonwealth of Massachusetts.

     On July 1, 2019, the plaa Jo A. Israelson, was a passenger on the defendant's bus with
     bus number and!or license plate number MA86576.

     Tho plaintiff sustained personal injuries when the bus seat in which she was sitting suddenly
     became disengaged and propelled her forward while the bus was in transit.

     The plaintiff has satisfied all conditions precedent to the bringing of this action.

                            PLAINTIFF.JOA.ISRAELSON'S CLAIM
                       AS TOTHEDEFENDAI TGREYHOUND:LlNES INC

                                        OUNtLcNEGLlGENGE

     The plaintiff repeats and wavers the foregoing paragraphs as if each were set forth fully
     herein.

     On or about July 1. 2019. the defendant Greyhound Lines, Inc., by and through its
     employees, operated a bus transportation service fOr members of the public.

     The defendant had a duty to maintain its buses in a reasonably safe condition and free of all
     defects andlor hazards that may potentially expose passengers to a risk of harm.
              Case 1:20-cv-11960-RGS Document 1-1 Filed 10/30/20 Page 4 of 5


                                                                                                   —




                                                                                               d


             .14: As a dS and ploxim teresult of the defendant's negligé
                  plaintiff was caused to sustain senous personal unjunec. in
                :and suffering, was caused to inwréxpenses for her media
                  caused to lose time áfld Income horn, her employment and
                     --   n_   -   -----------._




..          :p.                                               •rV;Y.!!!Y : '!"'f!'C.. I.....
                                                                 q.(508)A21437f"-
                                                                 .41fria

     •:•.   .::..:                                                               ";cj•. •::•
                                                      Case 1:20-cv-11960-RGS Document 1-1 Filed 10/30/20 Page 5 of 5

 4                 c;L.-rRAcKlNG dRDèR.
                                                                                                                                DOCKET NUMBER
                                                                                                                                                                                   ,-.         lnai Court oflVlassachuseus                                            O
                                                                                                                                                                                                                                                                      f           -

                                            - 88
                            (STANDING ORDER1'                                                                                   .2084CV01695LJ                                                ''The Superior Court

                                                                                                                                                                                                  Michael JOSÔph Donovan, blikk of Court
            .lsraetson, Jo'Atvs!Greyhound Lines.lnc                                                                             .....


                   -   -.   .-                                ..                            LA                         •.           ___.s__,.._                 _M         -             I.       ._


     "roil                                                                                                                                                                 .                  .
                                                                                                                                                                                              - .COURTNAME&ADDRESS..-----
                                                                                                                                                                                                  Suffolk County Supenor Court' Civil
                                                                                                                                                                                                  SuffblkCounty Courthouse, 12th Floor
                                                                                                                                                                                              fl Three-Pemberton Sauare
                                                                                                                                                                                                  8osn,MA02108
               -            -
                                                                                                  -



                                                                                                               TRACKING ORDER: F Fast Trick                                -



                 You are hereby notified that this case is on Bce trlck referenced above as per Superior Court Standing
           :oder 1aTheto er requires:that.thevarious-stages:df litigationdeicdbed-below:mu5tbeôomp1eted not later
     ::. thantheddlines indicated.                                                                                                                                                                     -                          .

                                                                                                                                                                                                            -. ...

                                                          .
                                                .


                        ÔSTAGES OF U11GATION                                                                                                                                                               bE DLiN            -


                                                                              - ..-- .                     ......       _-;_-                                                                                                 ............

                                            3       c..t-rt-              •...........-- .-                -.;      -- :--               •   -----------r,-            -•          r-fl...                      ..•...
                                                                                                                                                                                                                                          -.             --'i-- --- --

                                                                                                                                                                               -   SERVED BY
                                                                                                                                                                                          -....
                                                                                                                                                                                                                     FILED BY                     HEARD BY
                                                                                ?._• -- -   -    -------_- .
                                                                                                           -.'--_ ...........                                      -
                                                                                                                                                ....................                ........
                                                                                                                                                                                           ..   .                .                                 ...    •     .........-.
                                ........................


                                                                                                                                                                                   ?ff
                                                                                        flJ7        ...: - .rLC.:...                                S         '-....
                                                                                                                                                                                                                                                    fj
            Seniice of process made and return flied with the Coirt                                                                                                                                           04912020
                            ..                                          ..'•-      --   :-:&..............t ........t_4c..4.a..--.-.                                       a         SagI4Ia                  .                           .

.4 f  .

            Response to the complaint flied (also see MRCP 12)                                                                                                                                                  r
                                                                                                                                                                                                                     11/30Q020-
                                .   ..                                                                                                                                             &,sk,stJ.Araj,..Jk,.vr.s                               1~1 IS
                                         ----                                                                                                           ---
                                                                                                                                                                                                                         --                 .-.---.
                                                                                                                                                                                                                                      .......                        --

                                                                                                                                                                                                                                                                                      g
            All motions undeMRCPj2, lgand2c                                                                                                                                          113012020                       12/2812020..                 01/2712021
                                                                                                                                                        :.
                                                                                                                                                                                                                                                                              I
                                                                                                                                                                               ,
                                                                                                           V                                                                                                         1020rA
            Al motions under MRCP'15                                                                                                •-                                      T, 1113012020                                                         01/27/2021
     .4 AU disáôiWryiéqcisti and depositions served annon-exirC                                                                                                                                                                               t                               H
                                                                                                                                                                                   0512712
            depositmonscompieted
                                                                                                                                                                       a                                             .w
             Aji motions under MRCP 56                                                                                                                                              06128/2021 "107/26/2021                               l j                 ;tJf
                                                                                                                                                                                                                                                                       3
                                                                   -                        -;sq-
                                                                                                                                                                                                                                  rw               -
            Final pre-tnal conference held and/or firm trial date set-                                                                                                                                                            -       '       11)
                                                                                                                                                                                                                                                    2312021                   -



                            - -----..r.                            -rn.t1..             .......                                                                                                                                                                  .......


            Case shafl be resolved and judgvTient shall issue by                                                                                                                                                                          08/01/2022
                                                     -.            --      ---.-r                   .-.'rr .a.n.r                   - .......-v..........                  ...




4:




'k         The final pre-trial deadline Is na ttceieheduled date'of the ëoñtiren You will be notified of that date ata later time
           Counsel for pilintif! must serve" this tradkiflgonler Oñdefendónt befor the deadline for filing retiiih- Of-seMce.
           This case is assigned to                                        -.




     ..aC.                  As....... • r;..._._r.......................                                                        ...........                                                                    .. ..........t..                   t......,r::

          DAlE ISSUED                                         ASSISTANT CLERK                         --                                                         -                                 -                                                     --

                                     -                /


             0713112020%                                                Steven JtdlasM ,                                                                                                                                               (617)188-8147
                                                                                                                                                                                                                                                                   -----
           -" a
                                                                                                                                                .                                                                                                 :P-
